COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Michael Allen Seaton v. The State of Texas

Appellate case number:    01-15-00722-CR

Trial court case number: 1448336

Trial court:              351st District Court of Harris County

        Appellant has filed a motion to abate, claiming a document, Defendant’s Memorandum in
Mitigation of Punishment, has not been located, even though the judge ordered it filed and took
judicial notice of it. Appellant has determined that the reporter’s record of a hearing held on July
20, 2015, has not been filed and the missing document may have been admitted into evidence
during that hearing. Appellant asks that we abate the appeal until a complete record, including
any missing exhibits, have been filed. We decline to abate. Instead, we issue the following
order.
        We order court reporter, Elizabeth Cordova, to file the reporter’s record of the July 20,
2015 hearing on or before 20 days from the date of this order. Appellant’s brief will be due 30
days after Ms. Cordova’s reporter’s record is filed in this Court.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually       Acting for the Court


Date: December 15, 2015